                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    THE CALIFORNIA BEACH CO. LLC,                         Case No. 19-cv-08426-YGR
                                                        Plaintiff,
                                   8
                                                                                              ORDER GRANTING MOTION FOR
                                                 v.                                           TEMPORARY RESTRAINING ORDER; ORDER
                                   9
                                                                                              TO SHOW CAUSE RE PRELIMINARY
                                  10    HAN XIAN DU,                                          INJUNCTION
                                                        Defendant.                            Re: Dkt. No. 4
                                  11

                                  12           Plaintiff The California Beach Co., LLC (“CBC”) has filed a motion for a temporary
Northern District of California
 United States District Court




                                  13   restraining order and request for an order to show cause and set a hearing on a preliminary

                                  14   injunction to restrain defendant Han Xian Du from filing copyright takedown notices with internet

                                  15   platforms against CBC. (Dkt. No. 4.) The Court set a briefing schedule, ordering that any

                                  16   response be filed by January 3, 2020, and that any reply be filed by January 7, 2020. Du did not

                                  17   file any response with the Court as to the motion. CBC filed a reply updating the Court on the

                                  18   context of its request. (Dkt. No. 19.)

                                  19           Requests for temporary restraining orders are governed by the same general standards that

                                  20   govern the issuance of a preliminary injunction. See New Motor Vehicle Bd. v. Orrin W. Fox Co.,

                                  21   434 U.S. 1345, 1347 n.2 (1977); Stuhlbarg lnt'l Sales Co., Inc. v. John D. Brush & Co., Inc., 240

                                  22   F.3d 832, 839 n. 7 (9th Cir. 2001). Preliminary injunctive relief, whether in the form of a

                                  23   temporary restraining order or a preliminary injunction, is an “extraordinary and drastic remedy,”

                                  24   that is never awarded as of right. Munaf v. Geren, 553 U.S. 674, 689-690 (2008) (internal

                                  25   citations omitted). In order to obtain such relief, plaintiffs must establish four factors: (1) they are

                                  26   likely to succeed on the merits; (2) they are likely to suffer irreparable harm in the absence of

                                  27   preliminary relief; (3) the balance of equities tips in their favor; and (4) an injunction is in the

                                  28   public interest. Winter v. Natural Resources Defense Council. Inc., 555 U.S. 7, 20 (2008).
                                   1          With respect to the success on the merits and balance of harms factors, courts will permit a

                                   2   plaintiff making a strong showing on one factor to offset a weaker showing on the other, so long

                                   3   as all four factors are established. Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1 1 3 5

                                   4   (9th Cir. 2011). In other words, “serious questions going toward the merits and a hardship
                                       balance that tips sharply towards the plaintiff can support issuance of an injunction so long as the
                                   5
                                       plaintiff also shows a likelihood of irreparable injury and that the injunction is in the public
                                   6
                                       interest.” Design Furnishings, Inc. v. Zen Path, LLC, No. CIV. 2:10-CV-2765-WB, 2010 WL
                                   7
                                       5418893, at *4 (E.D. Cal. Dec. 23, 2010) (quoting Alliance for Wild Rockies, 622 F.3d at 1053).
                                   8
                                              The Court, having duly considered CBC’s Complaint, motion, and the declarations and
                                   9
                                       exhibits submitted therewith, hereby makes the following findings of fact and conclusions of law:
                                  10
                                              1. Based on the limited record before the Court, CBC is likely to succeed on the merits of
                                  11
                                       its claim under 17 U.S.C. § 512(f) that Du has “knowingly materially misrepresent[ed] under this
                                  12
Northern District of California




                                       section . . . that material or activity is infringing” thereby damaging CBC “as the result of a service
 United States District Court




                                  13
                                       provider” (here, Facebook, and Instagram)1 “removing or disabling access to the material or
                                  14   activity claimed to be infringing.”
                                  15          2. CBC has established a likelihood of irreparable harm if the service providers (Facebook,
                                  16   and Instagram) continue to comply with Du’s takedown requests in the form of permanently lost
                                  17   customers, reputational harm, and/or loss of customer good will toward CBC.
                                  18          3. The balance of hardships favor entering this restraining order because if this restraining
                                  19   order were not issued the impact to CBC’s business could be severe enough to impact CBC’s

                                  20   ability to continue as a business; whereas, if Du is able to establish that, in fact, CBC has violated

                                  21   Du’s legitimate copyright interests, Du can obtain money damages.

                                  22          4. To the extent it is implicated, the public interest favors entering this restraining order
                                       because the public has an interest in avoiding the misuse of intellectual property laws by market
                                  23
                                       competitors to wrongfully harm competition.
                                  24

                                  25
                                              1
                                                The Court recognizes that Amazon has since reinstated California Beach’s website. (See
                                  26   Dkt. No. 19 at 3-4 (“Amazon recently reinstated CBC’s listing pursuant to Amazon’s system for
                                       resolving DMCA takedown notification disputes. . . . Accordingly, CBC retracts its request that
                                  27   the Court issue a Temporary Restraining Order with regard to Defendant’s improper takedown
                                  28   notice to Amazon[.]”).)

                                                                                          2
                                   1            Based on the foregoing, the Court GRANTS the motion for temporary restraining order.

                                   2            THEREFORE, DU AND ALL PERSONS IN ACTIVE CONCERT OR PARTICIPATION WITH DU,

                                   3   ARE TEMPORARILY RESTRAINED          from taking down, based on any alleged copyright infringement,

                                   4   from Facebook and Instagram, or any other service provider’s website, CBC’s online content or

                                   5   product line. Du is temporarily not permitted to file any further takedown notices with Facebook,

                                   6   Instagram, or any other service provider’s website as to CBC’s online content or product line.

                                   7   Any current and operative takedown notices in effect that were filed by Du as to CBC are

                                   8   restrained, and are to be disregarded by the online service provider. Accordingly, and specifically,

                                   9   Facebook (Report #2576187715997707) and Instagram (Report #1407615876061304) are directed

                                  10   to disregard Du’s takedown notice and to reinstate CBC’s online content during the period of this

                                  11   Order.

                                  12            THIS TEMPORARY RESTRAINT IS EFFECTIVE IMMEDIATELY. The Court determines that no
Northern District of California
 United States District Court




                                  13   security bond is necessary as contemplated under Fed. R. Civ. P. 65(c). See Connecticut Gen. Life

                                  14   Ins. Co. v. New Images of Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003) (“The district court is

                                  15   afforded wide discretion in setting the amount of the bond, and the bond amount may be zero if

                                  16   there is no evidence the party will suffer damages from the injunction.”); Walls v. Wells Fargo

                                  17   Bank, N.A., No. 17-CV-02199-HSG,2017 WL 1478961, at *4 (N.D. Cal. Apr. 25, 2017) (“The

                                  18   district court may dispense with the filing of a bond when it concludes there is no realistic

                                  19   likelihood of harm to the defendant from enjoining his or her conduct.”).

                                  20            CBC is ORDERED to serve Du in the same manner it served Du with the motion, and file

                                  21   proof of same, within 24 hours of the issuance of this Order. This Order will become permanent

                                  22   effective Wednesday, January 22, 2020 unless: (a) an opposition is received from Du by

                                  23   Wednesday, January 15, 2020, any response from CBC to an opposition from Du is due no later

                                  24   than 9 a.m. January 21, 2020, and with a hearing to be held as noted below; or (b) to the extent

                                  25   that CBC seeks to change the scope of the injunction, CBC should file a response by Monday,

                                  26   January 13, 2020 with any supporting evidence. The Court will resolve the matter on the papers if

                                  27   no objections are filed, or, if a hearing on the matter is not requested.

                                  28            If objections are filed or a hearing is requested, the hearing will be held at 10:00 a.m. on
                                                                                           3
                                   1   Wednesday, January 22, 2020 in Courtroom 1 of the United States Courthouse located at 1301

                                   2   Clay Street in Oakland, California.

                                   3          In light of this Order, the hearing on the motion for temporary restraining order scheduled

                                   4   for 10:00 a.m. on Thursday, January 9, 2020 is hereby VACATED.

                                   5          This Order terminates Docket Number 4.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: January 8, 2020

                                   9
                                                                                                      YVONNE GONZALEZ ROGERS
                                  10                                                                 UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       4
